Citation Nr: 0619608	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical disc disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Navy from August 1954 to July 1958 and in the Coast Guard 
from December 1960 through January 1977.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal of a 
December 2002 rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  As 
the Board previously adjudicated claims seeking service 
connection for cervical disc disease and lumbosacral 
arthritis, the question of whether new and material evidence 
has been received to reopen such claims must be addressed in 
the first instance by the Board because that matter goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board has characterized the 
claims accordingly.  In September 2003, the veteran testified 
at a hearing before a Decision Review Officer (DRO).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  An unappealed July 1996 decision by the Board denied 
service connection for cervical disc disease and lumbosacral 
arthritis based essentially on findings that such 
disabilities were not shown to be related to the veteran's 
service.

2.  An unappealed May 2000 decision letter found new and 
material evidence had not been received, and declined to 
reopen the claims seeking service connection for cervical 
disc disease and lumbosacral arthritis.  

3.  Evidence received since the May 2000 decision does not 
tend to relate the veteran's cervical disc disease and/or 
lumbosacral arthritis to his active service; does not relate 
to an unestablished fact necessary to substantiate the claims 
seeking service connection for cervical disc disease and 
lumbosacral arthritis; and does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim seeking service connection for cervical disc disease 
may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).

2.  New and material evidence has not been received, and the 
claim seeking service connection for lumbosacral arthritis 
may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, No. 04-181 
(Vet. App. March 31, 2006).  

Here, letters in December 2002, July 2003, and February 2005 
provided the veteran VCAA notice, including of what was 
necessary to establish service connection, and of the 
veteran's and VA's responsibilities in claims development.  
The letters also advised him that he needed to submit new and 
material evidence to reopen the claims.  The July 2003 letter 
specifically advised him that he needed to submit new and 
material evidence showing a nexus between his current 
disabilities and injury in service.  The veteran replied that 
he has submitted all medical evidence in support of his claim 
and has nothing further to add.

The December 2002 rating decision and a January 2003 
statement of the case (SOC) as well as a May 2003 
supplemental SOC explained what the evidence showed and why 
the claim was denied, and provided the text of applicable 
regulations, including the regulations implementing the VCAA.  

In written arguments in June 2006, the veteran's 
representative argues that the veteran was prejudiced 
(although how is not specified) by virtue of being provided a 
definition of new and material evidence that is no longer in 
effect.  The Board does not see any lasting prejudicial 
effect from such erroneous notice.  The "error" in the SOC 
has been "cured."  The veteran was subsequently provided 
the current governing definition of new and material evidence 
(including by letter in February 2005), and has had more than 
ample opportunity to respond.  Furthermore, the revisions of 
the definition did not alter that new and material evidence 
can be neither cumulative nor redundant.  The veteran has 
been  notified of everything required, has had ample 
opportunity to respond and supplement the record, and has had 
ample opportunity to participate in the adjudicatory process.     

Given that the claim to reopen is being denied, whether or 
not the veteran received notice regarding ratings of cervical 
disc disease and lumbosacral arthritis, or effective dates of 
awards is moot, and he is not prejudiced by absence of such 
notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding the duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding (and has indicated 
he has provided everything pertinent).  Notably, the duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  VA has met 
its assistance obligations.  The appellant is not prejudiced 
by the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Generally, an unappealed determination by the Board or by the 
RO is final based on the evidence of record at the time of 
such determination.  38 U.S.C.A. §§ 7104,  7105.  However, if 
new and material evidence is presented or secured with 
respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of reopening a claim 
the credibility of newly received evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).
In a decision in July 1996, the Board affirmed the RO's 
decision denying service connection for cervical disc disease 
and lumbosacral arthritis, based essentially on findings that 
such diseases were not shown to be related to the veteran's 
service including to injuries therein.  The Board noted that 
any clinical references linking the disabilities to injury in 
service were by the veteran's history only, unenhanced by 
examiners' observations or findings.  That decision is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.

In April 2000, the veteran again sought service connection 
for a lumbar spine and cervical spine condition.  By letter 
in May 2000, the RO declined to reopen the claims, and 
advised him that the evidence he submitted was not new and 
material because it only reported current treatment and did 
not show continuity of treatment (which would relate the 
diseases to service).  The veteran was informed of appellate 
rights, and did not initiate an appeal of the decision by 
filing a notice of disagreement.  Hence this decision, 
likewise, is final (and is the last final decision in these 
matters).  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.    

The evidence of record in May 2000 included service medical 
records, and post service records prior to May 2000.  The 
service medical records did not show a chronic neck or back 
disability.  They showed neck injuries in February 1965 and 
in April 1966 and a back injury (jumping from a helicopter) 
in May 1976.  In medical history on October 1976 service 
separation examination, the veteran noted recurrent back 
pain.  On examination it was reported that this was 
associated with rotation and was not present recently.  
Clinical evaluation of the spine was normal.  Postservice 
records first showed complaints of chronic back pain in 1992.  
Arthritis of the cervical and lumbosacral spine was 
documented by X-ray in 1993.

In November 2002, the veteran filed his current petition to 
reopen the claims seeking service connection for cervical 
disc disease and lumbosacral arthritis.

The evidence received since the May 2000 decision includes 
July 1990 to March 1998 Key West VAOPC records; Bay Pines 
VAMC outpatient records from May 1999 to December 2003; a 
November 2002 private MRI report; and the veteran's testimony 
at the hearing before the DRO.
As the claims were previously denied because there was no 
medical evidence of a nexus between the veteran's current 
neck and back disabilities and his active service, for 
evidence received to be new and material, it must relate to 
this unestablished fact, i.e., it must tend to show that 
there is a nexus between the current disabilities and 
service.

The VA treatment records and MRI report are new to the extent 
that they were not previously of record and considered by the 
Board in July 1996.  However, they are not material evidence 
as they do not bear directly and substantially upon the 
matter under consideration.  Most of the records do not 
pertain to neck or back disabilities, and those that do 
pertain do not include any medical opinions relating such 
disabilities to service or to neck and/or back injuries 
therein.  The private MRI report shows a diagnosis of 
cervical stenosis and notes that the veteran recalled a neck 
injury that was treated in service.  This evidence is 
cumulative (and not new and material) because it was 
previously established (and is not in dispute) that the 
veteran was seen for neck injury in service and has current 
neck disability.  The physician who prepared the MRI report 
offered no comment regarding a nexus between the current neck 
disability and an injury in service.  

The veteran's hearing testimony before a DRO describing his 
injuries in service and relating his current neck back 
disabilities to such injuries is cumulative to the extent 
that it seeks to establish occurrence of the injuries in 
service.  As has been noted, that the veteran sustained 
injuries in service is not in dispute.  To the extent that 
the testimony seeks to relate the current disabilities to the 
injuries in service, it is not competent evidence.  As a 
layperson the veteran lacks the expertise to offer opinions 
in matters of medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In summary, no item of evidence received since the May 2000 
decision letter constitutes competent (medical) new evidence 
that relates either of the two disabilities at issue to an 
injury in service (or in any other way to service).  
Consequently, the Board must find that the additional 
evidence received does not pertain to the unestablished fact 
necessary to substantiate the claims the veteran seeks to 
reopen, does not raise a reasonable possibility of 
substantiating the claims, and is not new and material.

The veteran's representative requests that VA arrange for 
further development in the form of a VA examination to 
determine whether there is a nexus between the disabilities 
at issue and the veteran's service.  As was stated above, 
where there is a previous final denial of a claim the duty to 
assist by arranging for an examination or a medical opinion 
does not attach unless the previously denied claim is 
reopened.  


ORDER

The appeal to reopen claims seeking service connection for 
cervical disc disease and lumbosacral arthritis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


